DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2 recites the limitation “the source” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, lines 12 and 14, the limitation “a volume” appears to be amended to recite “the volume” in order to refer to “a volume” recited in lines 9 and 10 respectively.
Regarding claim 4, line 2, “c” appears to be amended to recite “(c)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims 2 and 5, does not reasonably provide enablement for “a volume of the first medical fluid pumped to the source by the first pump chamber”, “a volume of the second medical fluid pumped to the source by the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use of the invention commensurate in scope with these claims. According to figure 5, page 10, lines 14-20 and page 13, lines 2-9 of the original disclosure, the volume of the first medical fluid is pumped into the first pump chamber or the destination and the volume of the second medical fluid is pumped into the second pump chamber or the destination from the respective sources. However, claim is claiming the flow of the first and second medical fluid in opposite direction i.e. the volume of the first and second medical fluid pumped to the source by the first and second pump chambers. Thus, one of ordinary skill in the art would not be able to understand the purpose and system design to push the volume of the first and second medical fluid towards the source instead of the destination. Furthermore, according to page 2, lines 10-12, the sum of the first and second volume equals approximately the target volume. According to page 11, lines 3-12, fluid control module measures the volume of the first and second medical fluids after each first incremental fluid deliveries of the first and second medical fluids. According to page 11, lines 13-25, after the target volume (sum of first and second volume of the first and second medical fluids) is delivered to destination, the fluid is delivered in second incremental volume. The claimed limitations “a first predetermined volume” and “a second predetermined volume” is construed as to be referring “a first volume” and “a second volume” in the specification. Therefore, if in step (d), the first incremental volume delivery is continued until the volume of the first and second medical fluids meets or exceeds a first and second predetermined volume then in step (e), controller would never be able to determine and perform repetition of steps involving pumping volume of the first and second medical fluid until both the volume of the first and second medical fluid meets or exceeds the first and second predetermined volume. Step (e) is performed after step (d) is completed and step (d) won’t complete until the volume of first and second volume .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, lines 9-12, the limitation “receiving data associated with the first and second pump chambers with the controller indicative of a volume of the first medical fluid pumped to the source by the first pump chamber and a volume of second medical fluid pumped to the source by the second pump chamber” renders claim indefinite because according to figure 5, page 10, lines 14-20 and page 13, lines 2-9 of the original disclosure, the volume of the first medical fluid is pumped into the first pump chamber by the source and the volume of the second medical fluid is pumped into the second pump chamber by the source or the sources are pushing the first and second medical fluid to the destination. Therefore, one of ordinary skill in the art would not be able to understand how the medical fluid is being pumped in reverse order i.e. from the first and second pump chambers to the source. Similar limitation is recited in claim 2, lines 13-27 and thus similar rejection also applies to such limitation. For examination 

Regarding claim 2, step (e), lines 18-27 renders the claim indefinite because step (d) would not complete until the volume of the first and second medical fluids have met or exceeded the first and second predetermined volumes. Step (e) is performed after the completion of step (d). Therefore, by the time, method step moves to step (e), the volume of the first and second medical fluids have met or exceeded the first and second predetermined volumes. Thus, one of ordinary skill in the art would not understand regarding in which situation would the controller be able to determine if the volume of the first and second medical fluid meet or exceed the first and second predetermined volume and accordingly pump the volume of the first and/or second medical fluid in order to have the volume of the first and second medical fluid meet or exceed the first and second predetermined volume. For examination purposes, examiner construes that step (e) and (d) are being performed simultaneously because the controller is required to determine whether or not volume of the first and second medical fluid meets or exceeds the first and second predetermined volume. Without the use of controller, step (d) would not be able to complete due to lack of any structure indicating whether to repeat steps (a) and (b) or move to step (e).

Regarding claim 2, line 11, according to page 11, lines 3-5 of the original disclosure, the source appears to be different for the first and second medical fluids. However, claim 2 recites “the source” for both the first and second medical fluids. Therefore, one of ordinary skill in the art would not understand if the claim is referring to a different source when referring to the source of the second medical fluid or a single source containing both the first and second medical fluid. For examination purposes, 

Regarding claim 2, line 18, it is unclear if “the volume” refers to “a volume” recited in line 9 or line 12. For examination purposes, “the volume” is referred to “a volume” recited in line 9. Claim 2 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if “a volume” in line 12 is amended to recite “the volume”.

Regarding claim 2, line 20, it is unclear if “the volume” refers to “a volume” recited in line 10 or line 14. For examination purposes, “the volume” is referred to “a volume” recited in line 10. Claim 2 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if “a volume” in line 14 is amended to recite “the volume”.

Claims 3-4 being dependent on claim 2 are also rejected.

Regarding claim 5, lines 9-12, the limitation “receiving data associated with the first and second pump chambers with the controller indicative of a volume of the first medical fluid pumped to the source by the first pump chamber and a volume of second medical fluid pumped to the source by the second pump chamber” renders claim indefinite because according to figure 5, page 10, lines 14-20 and page 13, lines 2-9 of the original disclosure, the volume of the first medical fluid is pumped into the first pump chamber by the source and the volume of the second medical fluid is pumped into 

Regarding claim 5, step (e), lines 18-27 renders the claim indefinite because step (d) would not complete until the volume of the first and second medical fluids have met or exceeded the first and second predetermined volumes. Step (e) is performed after the completion of step (d). Therefore, by the time, method step moves to step (e), the volume of the first and second medical fluids have met or exceeded the first and second predetermined volumes. Thus, one of ordinary skill in the art would not understand regarding in which situation would the controller be able to determine if the volume of the first and second medical fluid meet or exceed the first and second predetermined volume and accordingly pump the volume of the first and/or second medical fluid in order to have the volume of the first and second medical fluid meet or exceed the first and second predetermined volume. For examination purposes, examiner construes that step (e) and (d) are being performed simultaneously because the controller is required to determine whether or not volume of the first and second medical fluid meets or exceeds the first and second predetermined volume. Without the use of controller, step (d) would not be able to complete due to lack of any structure indicating whether to repeat steps (a) and (b) or move to step (e).



Claims 6-8 being dependent on claim 5 are also rejected.

Regarding claim 7, lines 2 and 3, the limitation “a source” renders the claim indefinite because it is unclear if “a source” refers to “the source” recited in claim 5, lines 10 and 11 or additional. For examination purposes, examiner construes “a source” in claim 7 referring to “the source” in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faict et al. (US 5,925,011) in view of Colleran et al. (US 5,324,422).
Regarding claim 2, Faict teaches a method (figure 4) for operating a fluid control module 1 of a pumping system (figures 1, 5) comprising a controller 50 to control operation of a pump device (integrated structure formed by elements 16a-16n, 18, 20a-20n, 22, 12 and 14) to deliver a target volume (column 5, lines 34-38, “dwell volume” is construed as a target volume) of a desired mixture ratio of a first medical fluid (fluid that is filled in chamber A, 220 in figure 4) and a second medical fluid (fluid that is fileed in chamber B, 220’ in figure 4), the method comprising: 
a. pumping (column 6, lines 40-50, 56-61, initial volume that is used in filling chamber A is construed as “a first incremental volume”), under control of the fluid control module, the first medical fluid in a first incremental volume using a first pump chamber (220, figure 4, “chamber A”) of the pump device, wherein the first incremental volume is less than the target volume (column 6, lines 59-61, when Dwell volume is not achieved, filling fluid in Chamber A is again started which indicates that initial volume in Chamber A was less than Dwell volume which is construed as “target volume”); 
b. pumping (column 6, lines 40-50, 56-61, initial volume that is used in filling chamber B is construed as “a first increment volume”), under control of the fluid control module, the second medical fluid in the first incremental volume using a second pump chamber (220’, figure 4, “chamber B”) of the pump device; 
c. receiving data 230, 230’ (column 6, lines 41-43) associated with the first and second pump chambers with the controller 50 (column 5, lines 59-61, although reference is made to method in figure 3, same structure applies to method in figure 4) indicative of a volume of the first medical fluid pumped to the source by the first pump chamber and a volume of the second medical fluid pumped to the source by the second pump chamber; 

e. determining with the controller 50 (column 5, lines 59-61, although reference is made to method in figure 3, same structure applies to method in figure 4) after step (d), if either the volume of the first medical fluid pumped (fluid in chamber A) to the source by the first pump chamber (chamber A) is less than the first predetermined volume, or the volume of the second medical fluid pumped (fluid in Chamber B) to the source by the second pump chamber (chamber B) is less than the second predetermined volume, and, if so, under control of the fluid control module (column 5, lines 59-61, although reference is made to method in figure 3, same structure applies to method in figure 4, column 6, lines 56-61), repeating either step (a), if the volume of the first medical fluid pumped to the source is less than the first predetermined volume, or step (b), if the volume of the second medical fluid pumped to the source is less than the second predetermined volume, until both the volume of the first medical fluid pumped to the source by the first pump chamber meets or exceeds the first predetermined volume, and the volume of the second medical fluid pumped to the source by the second pump chamber meets or exceeds the second predetermined volume; and 
f. repeating steps (a) through (e) until the target volume (column 6, lines 59-61) has been delivered.
Faict is silent regarding the pump device being a pump cassette.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to replace the pump device of Faict with the pump cassette of Colleran for the purpose of using an alternative system to pump fluid from different sources (figure 3, column 6, lines 37-38).

Regarding claim 3, Faict discloses wherein the first predetermined volume (volume of fluid in chamber A required to meet the dwell volume at a desired mixture ratio) of the first medical fluid (fluid filled in chamber A) plus the second predetermined volume (volume of fluid in chamber B required to meet the dwell volume at a desired mixture ratio) of the second medical fluid (fluid filled in chamber B) equals the target volume (“Dwell volume” would be met when fluid from chamber A and B are mixed together at an appropriate volume to meet the desired ratio mixture) minus a finish volume (total volume delivered to the patient after infusing more than one Dwell volume as required by step 290).

Regarding claim 4, Faict discloses wherein the data received by the controller in step (c) comprises data 230, 230’ associated with the first and second pump chambers (chambers A and B) but is silent regarding data being pressure data.
However, Colleran teaches wherein the data is the pressure data (column 16, line 68-column 17, line 2, column 22, lines 7-12, lines 50-52, lines 61-68, column 23, lines 1-18) for the purpose of measuring liquid volume (column 16, line 68-column 17, line 2, column 22, lines 7-12, lines 50-52, lines 61-68, column 23, lines 1-18).
.

Conclusion
The prior art rejection of claims 5-8 are withheld until claims 5-8 overcomes 112 rejections as set forth above in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biddle, III et al. (US 4,381,545) discloses the method for automatically dispensing the accurate volume of the product wherein the product is dispensed in different increments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILAY J SHAH/            Primary Examiner, Art Unit 3783